EXHIBIT 10.1

 

FIRST AMENDMENT TO

SECURITIES PURCHASE AGREEMENT

 

This First Amendment to Securities Purchase Agreement (this "Amendment") is
entered into on February 22, 2016 by and between Premier Biomedical, Inc., a
Nevada corporation (the "Company") and Redwood Management, LLC (the
"Purchaser").

 

RECITALS

 

WHEREAS, the Company and Purchaser are parties to that certain Securities
Purchase Agreement dated as of December 28, 2015 (the "Agreement");

 

WHEREAS, the parties desire to amend the Agreement as set forth herein.

 

NOW, THEREFORE, for good and adequate consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

1. With respect to Section 2.1 of the Agreement, and specifically the funding of
the third Tranche, the Purchaser hereby waives the requirement that the Company
satisfy all of the Equity Conditions and instead has agreed to fund the third
Tranche as follows:

 



A.

$75,000 on February 22, 2016;

B.

$75,000 on February 29, 2016; and

C.

$100,000 on March 7, 2016.



 

2. Other than as set forth herein, the terms and condition of the Agreement
shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment on the date set
forth above.

 



"Company"

 

"Purchaser"

 

 

 

 

 

Premier Biomedical, Inc.

 

Redwood Management, LLC

 

 

 

 

 

By:

/s/ William A. Hartman

 

By:

/s/ John DeNobile

 

Name:

William A. Hartman

 

Name:

John DeNobile

 

Its:

President

 

Its:

Manager

 

 